        Case:4:15-cv-04959-YGR
       Case    20-15518, 10/15/2020, ID: 11860927,
                                  Document         DktEntry:
                                            408 Filed        26, Page
                                                      10/15/20    Page11ofof22




                    UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          OCT 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
RIANA BUFFIN; CRYSTAL                           No.    20-15518
PATTERSON,
                                                D.C. No. 4:15-cv-04959-YGR
                Plaintiffs-Appellees,           Northern District of California,
                                                Oakland
and
                                                ORDER
CITY AND COUNTY OF SAN
FRANCISCO; PAUL MIYAMOTO,
Sheriff,

                Defendants-Appellees,

 v.

STATE OF CALIFORNIA; XAVIER
BECERRA,

                Defendants-Appellants,

and

CALIFORNIA BAIL AGENTS
ASSOCIATION,

                Intervenor-Defendant.

Before: W. FLETCHER and BERZON, Circuit Judges.

      Appellants’ motion to stay the district court’s March 23, 2020 attorneys’

fees order without requiring a bond is granted (Docket Entry No. 16). See, e.g.,

Spain v. Mountanos, 690 F.2d 742, 744-45 (9th Cir. 1982) (a court may use any



SZ/MOATT
        Case:4:15-cv-04959-YGR
       Case    20-15518, 10/15/2020, ID: 11860927,
                                  Document         DktEntry:
                                            408 Filed        26, Page
                                                      10/15/20    Page22ofof22




remedy provided in Federal Rules of Civil Procedure 69 or 70 to enforce award

pursuant to 42 U.S.C. § 1988 against a state).

      Plaintiffs-Appellees’ motion for an extension of time to file the answering

brief (Docket Entry No. 25) is granted.

      The answering briefs for all appellees are now due October 30, 2020. The

optional reply brief is due 21 days from the date of service of the latest filed

answering brief.




SZ/MOATT                                   2                                       20-15518
